UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6010



CYNTHIA LEE LEVERING,

                                             Petitioner - Appellant,

          versus


PATRICIA PHELPS-SCHUPPLE; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-158-CCB)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cynthia Lee Levering, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, Rachel Marblestone Kamins,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cynthia Lee Levering appeals the district court’s order de-

nying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Levering v. Phelps-Schupple,

No. CA-99-158-CCB (D. Md. Nov. 19, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2